1    MARK P. RESSLER (admitted pro hac vice)      GIBSON, DUNN & CRUTCHER LLP
     RONALD R. ROSSI (admitted pro hac vice)         Frederick Brown (SBN 65316)
2    KASOWITZ BENSON TORRES LLP                      Joseph R. Rose (SBN 279092)
     1633 Broadway                                   Ian T. Long (SBN 290975)
3    New York, New York 10019                     555 Mission Street, Suite 3000
     Telephone:   (212) 506-1700                  San Francisco, California 94105
4    Facsimile:   (212) 506-1800                  Telephone: (415) 393-8200
     mressler@kasowitz.com                        Facsimile: (415) 393-8306
5    rrossi@kasowitz.com                          Email: fbrown@gibsondunn.com
                                                         jrose@gibsondunn.com
6    JASON S. TAKENOUCHI (SBN 234835)                    ilong@gibsondunn.com
     KASOWITZ BENSON TORRES LLP
7    101 California Street, Suite 2300            LEWIS & LLEWELLYN LLP
     San Francisco, California 94111                Paul T. Llewellyn (SBN 216887)
8    Telephone:     (415) 421-6140                  Ryan B. Erickson (SBN 268239)
     Facsimile:     (415) 398-5030                  Rebecca Furman (SBN 294082)
9    jtakenouchi@kasowitz.com                     505 Montgomery Street, Suite 1300
                                                  San Francisco, California 94111
10   Attorneys for Plaintiff COPART, INC.         Telephone: (415) 800-0590
                                                  Facsimile: (415) 390-2127
11                                                Email: pllewellyn@lewisllewellyn.com
                                                         rerickson@lewisllewellyn.com
12                                                       bfurman@lewisllewellyn.com

13                                                Attorneys for Defendants
                                                  SPARTA CONSULTING, INC.,
14                                                KPIT INFOSYSTEMS, INC., and KPIT
                                                  TECHNOLOGIES LTD.
15

16                                   UNITED STATES DISTRICT COURT

17                               EASTERN DISTRICT OF CALIFORNIA

18   COPART, INC.,                                 CASE NO. 2:14-cv-00046-KJM-CKD

19               Plaintiff,                        STIPULATION AND ORDER REGARDING
                                                   STAY OF ENTRY OF JUDGMENT AND
20               v.                                BRIEFING AND HEARING SCHEDULE ON
                                                   POST-TRIAL MOTIONS
21   SPARTA CONSULTING, INC., KPIT
     INFOSYSTEMS, INC., and KPIT
22   TECHNOLOGIES LTD.,

23               Defendants.

24   SPARTA CONSULTING, INC.,
25               Counterplaintiff,
26          v.
27   COPART, INC.,
28               Counterdefendant.


     STIPULATION AND ORDER                                                  2:14-CV-00046-KJM-CKD
1           Pursuant to the Court’s September 10, 2018 Order (Dkt. 523), plaintiff and counterdefendant

2    Copart, Inc. (“Copart”); defendant and counterplaintiff Sparta Consulting, Inc. (“Sparta”); and

3    defendants KPIT Infosystems, Inc. and KPIT Technologies Ltd. (collectively, the “Parties”), by and

4    through their respective undersigned counsel, hereby submit this Stipulation and [Proposed] Order

5    Regarding Stay of Entry of Judgment and Briefing and Hearing Schedule on Post-Trial Motions

6    (“Stipulation and Proposed Order”).

7           WHEREAS, in an Order entered on September 10, 2018 (Dkt. 523), the Court ordered the

8    Parties to meet and confer and submit (1) a proposed briefing and hearing schedule for post-trial

9    motion practice, and (2) notice of whether the parties have stipulated to a stay of entry of judgment or

10   a stay of enforcement of judgment.

11          WHERAS, the Parties have met and conferred regarding the foregoing two points, and have

12   agreed and hereby stipulate to the following:

13          1. Entry of judgment shall be stayed until after the Court’s ruling on post-trial motions.

14          2. The briefing and hearing schedule for the Parties’ post-trial motions shall be set as

15              follows:

16               Opening briefs due                  October 30, 2018
17
                 Opposition briefs due               December 7, 2018
18
                 Reply briefs due                    December 21, 2018
19
                 Hearing                             January 11, 2019
20

21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     STIPULATION AND ORDER                               2                            2:14-CV-00046-KJM-CKD
1    IT IS SO STIPULATED.

2    Dated: September 24, 2018                    Respectfully submitted,

3                                                     KASOWITZ BENSON TORRES LLP
                                                        Mark P. Ressler
4                                                       Ronald R. Rossi
                                                        Jason S. Takenouchi
5
                                                      By: /s/ Mark P. Ressler
6                                                        Mark P. Ressler
7                                                           Attorneys for Copart, Inc.
8
                                                      LEWIS & LLEWELLYN LLP
9                                                       Paul T. Llewellyn
                                                        Ryan B. Erickson
10                                                      Rebecca Furman
11                                                    GIBSON, DUNN & CRUTCHER LLP
                                                         Frederick Brown
12                                                       Joseph R. Rose
                                                         Ian T. Long
13
                                                      By: /s/ Paul T. Llewellyn
14                                                       Paul T. Llewellyn
15                                                          Attorneys for Sparta Consulting, Inc., KPIT
                                                            Infosystems, Inc. and KPIT Technologies Ltd.
16

17

18          Accordingly, IT IS HEREBY ORDERED that:

19              1. Entry of judgment shall be stayed until after the Court’s ruling on post-trial motions.

20
                2. The briefing and hearing schedule for the Parties’ post-trial motions is set as follows:
21

22               Opening briefs due                October 30, 2018

23               Opposition briefs due             December 7, 2018

24               Reply briefs due                  December 21, 2018
                                                   January 11, 2019 at 10:00 AM
25               Hearing                           in Courtroom No. 3

26   DATED: October 3, 2018.

27
                                                              UNITED STATES DISTRICT JUDGE
28



     STIPULATION AND ORDER                              3                                2:14-CV-00046-KJM-CKD
